   4:21-cr-03019-JMG-CRZ Doc # 14 Filed: 02/23/21 Page 1 of 2 - Page ID # 21




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,
              Plaintiff,
                                                  CASE NO: 4:21CR3019
      vs.

HUNTER A. TOWLE,                                   DETENTION ORDER
              Defendant.



      On the government's motion, the court afforded the defendant an
opportunity for a detention hearing under the Bail Reform Act, 18 U.S.C. §
3142(f). The court concludes the defendant must be detained.

      There is a rebuttable presumption that no condition or combination of
conditions of release will reasonably assure the defendant’s appearance at court
proceedings and the safety of the community because there is probable cause to
believe the defendant committed child pornography felonies. The defendant has
not rebutted this presumption.

      Based on the information of record, the court finds by clear and convincing
evidence that the defendant's release would pose a risk of harm to the public.

      Specifically, the court finds there is substantial evidence supporting the
crime charged, and Defendant’s past conduct shows he is either unwilling or
unable to comply with an order to cease collecting and sharing child
pornography—he collected a substantial cache of images and videos within the
four months after his prior collection was seized by law enforcement, he was told
to stop collecting child pornography, and he stated he would get professional
help. Moreover, Defendant is unemployed and lacks a stable residence.
   4:21-cr-03019-JMG-CRZ Doc # 14 Filed: 02/23/21 Page 2 of 2 - Page ID # 22




      The court finds that neither the conditions of the Adam Walsh Act, nor
conditions which restrict Defendant’s travel, personal contacts, and possession of
drugs, alcohol, and/or firearms; require reporting, education, employment, or
treatment; or monitor Defendant’s movements or conduct; or any combination of
these conditions or others currently proposed or available (see 18 U.S.C. §
3142(c)), will sufficiently ameliorate the risks posed if the defendant is released.

                          Directions Regarding Detention

      The defendant is committed to the custody of the Attorney General or a
designated representative for confinement in a corrections facility separate, to
the extent practicable, from persons awaiting or serving sentences or held in
custody pending appeal. The defendant must be afforded a reasonable
opportunity to consult privately with defense counsel. On order of the United
States Court or on request of an attorney for the Government, the person in
charge of the corrections facility must deliver the defendant to the United States
marshal for a court appearance.

      Dated February 23, 2021.

                                              BY THE COURT:

                                              s/ Cheryl R. Zwart
                                              United States Magistrate Judge
